Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series for indexing data in a table based on data usage statistics.  Thus the claims are directed to a statutory category, because a series of indexing data in a table based on data usage statistics (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite adding the attribute, adding a respective tracking mechanism to the attribute, gathering access data and determining each respective instance of an attribute value and ordering each respective instance of the set of rows of the table.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to index data in a table based on data usage statistics.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Draese et al. (U.S. Pat. 9,805,077 B2) .
With respect to claim 1, Draese et al. discloses a method comprising: 
	adding, by one or more processors, an attribute to each respective instance of a set of rows within a table of a database (i.e., “It is an objective of the invention to provide a method and a system for optimizing data access in a row-oriented relational database containing data sets with multiple attributes.”(col. 2, lines 5-12) or “the row-oriented relational database including a data sets each dataset having a attributes” (col. 2, lines 43-47)); 
i.e., “the row-oriented relational database including a data sets each dataset having a attributes, the system including: an access monitoring system for monitoring database workload to determine an access frequency for each of the attributes” (col. 2, lines 43-49)); 
gathering, by one or more processors, access data of the respective tracking mechanism of the attribute of each respective instance of the set of rows of the table of the database (i.e., “the workload has to be determined at runtime when online statistics can be collected during query execution…A more feasible approach consists in simply counting the access on attribute level. Statistics can be collected by the data base management system (DBMS) to find out the actual access frequency per column 3. This statistics counter would be increased by [n] for the columns 36 ("Checked Out?") and 37 ("Checkout Date") and by [n*0.01] for the columns 32, 33 and 38. After some time of database usage, the statistics thus gained can be used to decide how to divide the columns 3 of data sets 2 into a high class (containing the columns 36 and 37) and a low class (containing the columns 32, 33 and 38).”(col. 5, line 35-60)); 
determining, by one or more processors, each respective instance of an attribute value that corresponds to the access data of the respective tracking mechanism of each respective instance of the set of rows of the table of the database (i.e., “causing the computer to assign each of the attributes to a priority classes corresponding with the access frequency, where the priority classes include a higher priority class and a lower priority class, and where a higher priority class corresponds with a higher access frequency and a lower priority class corresponds with a lower access frequency; causing the computer to store the attributes in accordance with the classes, where the attributes assigned to the higher priority class are stored in a high priority storage medium, and where the attributes assigned to a lower priority class are stored in a low priority storage medium”(abstract)); and 
ordering, by one or more processors, each respective instance of the set of rows of the table based at least in part on the respective instances of the attribute values. (i.e., “causing the computer to assign each of the attributes to a priority classes corresponding with the access frequency, where the priority classes include a higher priority class and a lower priority class, and where a higher priority class corresponds with a higher access frequency and a lower priority class corresponds with a lower access frequency; causing the computer to store the attributes in accordance with the classes, where the attributes assigned to the higher priority class are stored in a high priority storage medium, and where the attributes assigned to a lower priority class are stored in a low priority storage medium”(abstract) and “causing the computer to assign each of the attributes to a priority classes corresponding with the access frequency, where the priority classes include a higher priority class and a lower priority class, and where a higher priority class corresponds with a higher access frequency and a lower priority class corresponds with a lower access frequency; causing the computer to store the attributes in accordance with the classes, where the attributes assigned to the higher priority class are stored in a high priority storage medium, and where the attributes assigned to a lower priority class are stored in a low priority storage medium. In some embodiments” (col. 2, lines 17-30))  
With respect to claim 2, Draese et al. discloses further comprising: 
providing, by one or more processors, a query, the query including a clause of a defined threshold attribute value (i.e., “In this application, column 32 (containing the name of the author), column 33 (containing the title of the book) and column 38 (containing name/address of the lender) are to be read out for all books which have been lent (attribute "checked out?" contained in column 36) and whose checkout date (attribute contained in column 37) dates back further than a certain threshold (e.g. four weeks).”(col. 4, lines 40-47)); and 
selecting, by one or more processors, a first row of each respective instance of the set of rows of the table of the database based at least in part on an attribute value of the first row, wherein the attribute value of the first row is greater than the defined threshold attribute value of the query (i.e., “When executing this application, a table scan of database 1 is carried out in order to filter the library records with respect to the attributes "checked out?" and "checkout date” (col. 4, lines 48-55)).  
With respect to claim 3, Draese et al. discloses wherein gathering access data of the respective tracking mechanism of the attribute of each respective instance of the set of rows of the table of the database, further comprises: identifying, by one or more processors, an access to each respective instance of a set of rows of the table of the database, wherein the identified access includes an executed database command instruction that includes a selection from a group consisting of: modification functions, creation functions, and reading functions (i.e., “columns 3 may be classified by monitoring and evaluating their individual access rate. Alternatively, if certain columns are seen to be used predominantly in combination, accesses of these columns may be monitored and evaluated jointly, assuring that these columns will be placed into the same class”(col. 7, lines 22-30) and Examiner asserts that access is reading as claimed invention).  

disabling, by one or more processors, temporarily, gathering of the access data of each respective instance of the set of rows within the table of the database (i.e., “Finally, storing columns 3', 3'' of different class on different pages 11', 11'' provides an opportunity of optimizing locking strategies. Locking is the act of putting a lock (access restriction) on an aspect of a database which at a particular given instance is being modified; this helps maintain the integrity of the data by ensuring that only one user at a time can modify the data”(col. 9, lines 60-67));
determining, by one or more processors, whether an attribute value of each respective instance of the set of rows within the table of the database is less than or equal to the defined threshold attribute value of the query (i.e., “As a result of this analysis, each column 3 of database 1 is assigned to a class: columns 3' whose contents are frequently accessed are deemed to be "important" and are thus assigned to a high class whereas columns 3'' whose contents are less frequently accessed are deemed to be "less important" and are thus assigned to a lower class. In the example of FIG. 1, when scanning all data sets 2 for books which were checked out before a certain date and were not returned, the columns 36 ("Checked Out?") and 37 ("Checkout Date") corresponding to the predicative attributes are always accessed and thus are assigned to a high class; columns 32, 33, 38, however, are only accessed in 1% of all cases and are thus assigned to a low class. The data from columns 32, 33 and 38 is returned to the client application as result set of the query” (col. 5, lines 16-30)); and  
i.e., “As a result of this analysis, each column 3 of database 1 is assigned to a class: columns 3' whose contents are frequently accessed are deemed to be "important" and are thus assigned to a high class whereas columns 3'' whose contents are less frequently accessed are deemed to be "less important" and are thus assigned to a lower class. In the example of FIG. 1, when scanning all data sets 2 for books which were checked out before a certain date and were not returned, the columns 36 ("Checked Out?") and 37 ("Checkout Date") corresponding to the predicative attributes are always accessed and thus are assigned to a high class; columns 32, 33, 38, however, are only accessed in 1% of all cases and are thus assigned to a low class. The data from columns 32, 33 and 38 is returned to the client application as result set of the query” (col. 5, lines 16-30)).  
With respect to claim 6, Draese et al. discloses further comprising: storing, by one or more processors, a first table of the database that includes each respective instance of the set of rows within the first table with an attribute value above a defined threshold attribute value in a first storage device with a high bandwidth rating (i.e., “causing the computer to store the attributes in accordance with the classes, where the attributes assigned to the higher priority class are stored in a high priority storage medium”(col. 2, lines 25-30)); and storing, by one or more processors, a second table of the database that includes each respective instance of the set of rows within the first table with corresponding an attribute value below the defined threshold attribute value in a second storage device with a low bandwidth rating (i.e., “where the attributes assigned to a lower priority class are stored in a low priority storage medium”(col. 2, lines 25-30)).  
i.e., “Finally, storing columns 3', 3'' of different class on different pages 11', 11'' provides an opportunity of optimizing locking strategies. Locking is the act of putting a lock (access restriction) on an aspect of a database which at a particular given instance is being modified; this helps maintain the integrity of the data by ensuring that only one user at a time can modify the data”(col. 9, lines 60-67)); wherein the basis of the order of the one or more rows of the table is selected from a group consisting of: determined attribute value (i.e., “the values of the attributes 32, 33, 38 are used after predicate evaluation”(col. 5, lines 5-10)), cumulative number of accesses (i.e.,” causing a computer to analyze a database workload to determine an access frequency for each of the attributes”(abstract)), and time stamp of the last access (i.e., “FIG. 3 depicts a graph of the number of column accesses per unit time for the columns 32 ("Author Name"), 33 ("Book Title"), 38 ("Lender Info"), 36 ("Checked Out?") and 37 ("Checkout Date"); as can be seen, columns 36 and 37 are accessed on average one hundred times more frequently than columns 32, 33 and 38”(col. 4, lines 60-65) and fig. 4 shows day 37 for check out ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C 103(a) as being unpatentable over Draese et al. (U.S. Pat. 9,805,077 B2) in view of Tsirogiannis et al. (U.S. Pub. 2014/0279838 A1)
With respect to claim 4, Draese et al. discloses wherein adding the respective tracking mechanism to of the attribute of each respective instance of the set of rows of the table of the database, further comprises: modifying, by one or more processors, the attribute of each respective instance of the set of rows within the table of the database to include a histogram (i.e., “causing the computer to store the plurality of attributes in a plurality of modified datasets in accordance with the plurality of priority classes, wherein the plurality of attributes assigned to the higher priority class are stored in a high priority storage medium”(claim 1)); and selecting, by one or more processors, the respective tracking mechanism from a group consisting of: index (fig. 4), clustering key (i.e., “Multi-class clustering of columns obtained by splitting up rows 2 into fragments 2', 2'' according to column access rates and assigning different fragments 2', 2'' to different pages 11', 11'' according to their class (i.e. access frequency) brings about several advantages”(col. 8, lines 47-52)), and materialized view.  But Draese et al. does not explicitly disclose attribute to include a histogram and materialized view.  However, Tsirogiannis et al. discloses attribute to include a histogram (i.e., “More sophisticated statistics can be maintained on scalar values as desired, including a histogram of the distribution” (0366)) and materialized view (i.e., “the analysis platform can be thought of as a materialized view of the source data.”(0236)).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Tsirogiannis’s features in order to 
With respect to claims 8-20, the claims 8-20 are rejected as claims 1-7 above since the claims 8-20 are similar as claims 1-7 but different form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        April 10, 2021